Citation Nr: 1039428	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a depressive 
disorder, variously diagnosed as anxiety with depression and 
schizoid personality.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on appeal.  

This appeal has been previously remanded by the Board in October 
2007 and June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, this appeal must once again be remanded for 
compliance with the previous remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  In October 2007, the Board remanded the 
issue on appeal in order for the RO/AMC to obtain VA treatment 
records and to provide the Veteran with proper notice as well as 
an opportunity to submit a release for private treatment records.  
A review of the requested development reflects that a November 
2007 letter was sent to the Veteran.  However, the claim on 
appeal was omitted from the letter.  Moreover, the Veteran was 
not provided with the Kent v. Nicholson, 20 Vet. App. 1 (2006) 
notice information as requested in the remand directives.  The 
matter was remanded again in June 2009 for VA and Social Security 
Administration (SSA) records as well as proper notice.  However, 
the September 2009 letter provided to the Veteran was incorrect 
as it did not state that the November 1997 Board decision was the 
last final denial and it did not mention the information and 
evidence necessary to substantiate his claim that was found 
missing at the time of the last final denial, i.e. a nexus 
between the claimed psychiatric disability and the Veteran's 
military service.  Accordingly, the Board has no choice but to 
remand this matter for compliance.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the Veteran of the 
definition of new and material evidence to 
reopen a claim as set forth in the current 
version of section 3.156(a) of VA regulations 
and inform him what is necessary to 
substantiate the element or elements required 
to establish service connection that were 
found insufficient in the previous final 
denial of his claim on appeal.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter 
should also include an explanation as to the 
information or evidence needed to establish a 
disability rating and an effective date, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In particular, the letter should note that 
new evidence means existing evidence not 
previously submitted to agency decisionmakers 
and material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to an 
unestablished fact necessary to substantiate 
the claim.  New and material evidence can be 
neither cumulative nor redundant of the 
evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The November 1997 
Board decision is the last final 
decision with regards to the claim for 
whether new and material evidence has 
been submitted sufficient to reopen the 
claim for entitlement to service 
connection for a depressive disorder, 
variously diagnosed as anxiety with 
depression and schizoid personality.  
The Board indicated that evidence 
showing a connection between a 
psychiatric disability and the Veteran's 
period of service was not shown.  As 
such, the Veteran must submit evidence 
that pertains to a connection between 
his claimed psychiatric disability and a 
disease or injury in service that is not 
duplicative or redundant of the evidence 
already of record.  

2.  Thereafter, the RO/AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO/AMC should 
ensure that the duty to notify and assist 
letter is in compliance with the directives 
of this remand and if it is not, should 
implement corrective procedures.  It is 
noted that this is the third remand with 
regard to providing proper notice.  The 
Board errs as a matter of law when it fails 
to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


